Turley, J.
delivered the opinion of the court.
This is a presentment by the grand jury of Maury county, made in due form, against the defendant McManus, at the August Circuit Court, 1842, for the offence of usury. At the January term, 1843, defendant appeared in person, and pleaded in abatement, “that the presentment against him was not made upon the knowledge of the grand jury presenting the same, or any of them, but that the same was made alone upon the information obtained by said grand jury, or some one of them, from one James Dicky, who was not sworn before the court having cognizance thereof, or before the jury or any other person having the-right to administer such oath.”
To this plea, there is a demurrer on the part of the State, which was overruled by the court below, and judgment of discharge in favor of the defendant pronounced. In this case, we think that was error. This is not a case in which the plea avers, that the presentment was found upon the testimony of a witness examined before the grand jury, where they had no power by law to send for and examine him, as was the case of *259The State vs. Smith, reported in Meigs, 99; but it is a case in which defendant attempts- to impeach the knowledge of the members of the grand jury who gave the information upon which the presentment was based, by connecting it with information obtained by him, or them, from one James Dicky, and falls directly within the principles of the case of The State vs. Darnal, 1 Hump. R. 290, in which the court say such a course will not be permitted.
The demurrer was therefore improperly overruled, and the judgment must be reversed, the demurrer sustained, and the case remanded for a trial upon its merits.